UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8522



LEONARD RICKY KELLY,

                                              Plaintiff - Appellant,

         versus

FRANKLIN FREEMAN; TOM MARTIN; ONE UNKNOWN
DEFENDANT,

                                             Defendants - Appellees.



                              No. 96-6101



LEONARD RICKY KELLY,

                                              Plaintiff - Appellant,

         versus

FRANKLIN FREEMAN; TOM MARTIN; ONE UNKNOWN
DEFENDANT,

                                             Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-816)


Submitted:   March 21, 1996                 Decided:   April 16, 1996
2
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Leonard Ricky Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying
relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Kelly v.
Freeman, No. CA-95-816 (E.D. Va. Nov. 9 & Dec. 12, 1995). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        AFFIRMED




                                3